Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8, 10-12, 14, 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaidya et al. (U.S. Pub No. 2020/0044782 A1) in view of Xu et al. (U.S. Pub No. 2020/0100286 A1).


Claim I. Vaidya teaches A method, comprising: receiving a downlink control information (DCI) associated with a downlink transmission at a user equipment (UE) from a base station (BS) in a wireless communication system [par 0022, A first communications device including a transmitter, e.g. a base station, identifies a packet flow for which end to end packet retransmission is supported. The first wireless communications device transmits an explicit indication in a downlink message to a second wireless communications device, e.g., a UE], the DCI including a hybrid automatic repeat request acknowledgement (HARQ-ACK) feedback timing indicator field having a field value indicating that no timing or range of delay of a HARQ-ACK feedback of the downlink transmission is provided [par 0122, 0232, step 1106, if the HARQ Off Indicator is set, then operation proceeds from step 1106 to step 1108. In step 1108 the UE ignores the HARQ process number field and Physical Downlink Shared Channel (PDSCH)-to-HARQ feedback timing indicator field in the received downlink control information message communicating the received HARQ Off Indicator value. The first communications device to communicate an explicit indication to the second wireless communications device to sjip HARQ feedback for data corresponding to the first traffic flow using at least one of a SPS HARQ Off Indicator or a HARQ Off Indicator, e.g., e.g., in response to a determination that the first traffic flow is to be sent using an semi-persistent scheduling SPS mode of communications], when an indication of a timing and resource for the HARQ-ACK feedback of the downlink transmission is received after the receiving of the DCI associated with the downlink transmission [par 0197, the first wireless communications device transmits a downlink control information (DCI) scheduling message to a second wireless communications device. In various embodiments, the second wireless communications device is an endpoint of said first traffic flow. Step 1806 includes step 1808 in which the first wireless communications device transmits an explicit indication in a downlink message to said second wireless communications device to skip hybrid automatic repeat request ( HARQ) feedback for data]

 	In an analogous Xu show transmitting from the UE to the BS the HARQ-ACK feedback of the downlink transmission over a HARQ-ACK transmission opportunity (TxOP) with the timing and resource later received for the HARQ-ACK feedback of the downlink transmission[par 0479, 0480,The concept of MCOT (also known as transmission opportunity period (TXOP) in IEEE) is further extended in 3GPP eLAA and IEEE 802.11 HCCA to enable bi-directional transmission between an eNB (AP) and a wireless device (STA) without performing an LBT CAT4 in MCOT. The multiple DL/UL switching points within the MCOT may allow for fast and simplified procedures of scheduling and feedback in unlicensed spectrum, including fast link adaptation and reduced number of HARQ processes. The multiple DL/UL switching points within the MCOT of NR-U may also allow for more efficient resource utilization in unlicensed spectrum].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Vaidya and Xu because this will provide contention window adjustment for unlicensed carriers and channel access with multiple numerologies.


Vaidya par 0022, In some embodiments, the predetermined field is a PDSCH-to -HARQ feedback timing indicator field. HARQ suppression is applied for the first packet flow at a radio link layer and/or MAC layer, e.g., by the second communications device in response to the predetermined value indicating HARQ suppression being recovered from the predetermined field]

4. Vaidya and Xu demonstrates the method of claim 1, further comprising: receiving a configuration that associates the field value with a value indicating that the HARQ-ACK feedback of the downlink transmission is postponed [Vaidya, par 0022, A first communications device including a transmitter, e.g. a base station, identifies a packet flow for which end to end packet retransmission is supported. The first wireless communications device transmits an explicit indication in a downlink message to a second wireless communications device, e.g., a UE, to skip Hybrid Automatic Repeat Request (HARQ) feedback for data, corresponding to the first packet flow, said data being directed to the second wireless communications device. In some embodiments, the predetermined field is a PDSCH-to -HARQ feedback timing indicator field. HARQ suppression is applied for the first packet flow at a radio link layer and/or MAC layer, e.g., by the second communications device in response to the predetermined value indicating HARQ suppression being recovered from the predetermined field].

Vaidya, par 0022, In some embodiments, said explicit indication to skip Hybrid Automatic Repeat Request ( HARQ) feedback for data is a predetermined value in a predetermined field of a downlink control information (DCI) scheduling message. In some embodiments, the predetermined field is a PDSCH-to -HARQ feedback timing indicator field. HARQ suppression is applied for the first packet flow at a radio link layer and/or MAC layer, e.g., by the second communications device in response to the predetermined value indicating HARQ suppression being recovered from the predetermined field].

6. Vaidya and Xu provides the method of claim 1, further comprising: generating HARQ-ACK information for the HARQ-ACK feedback of the downlink transmission [Vaidya, par 0054, HARQ processes are dedicated HARQ processes with a corresponding ID intended for a flow for which suppression of ACK/NACK is required or desired and ACK/NACK feedback in response to data is not communicated or used, while other HARQ processes are normal HARQ processes in which ACK/NACK feedback in response to data is supported, in accordance with an exemplary embodiment].


Claim 8. Vaidya teaches A method, comprising: transmitting a downlink control information (DCI) associated with a downlink transmission to a user equipment (UE) from a base station (BS) in a wireless communication system[par 0022, A first communications device including a transmitter, e.g. a base station, identifies a packet flow for which end to end packet retransmission is supported. The first wireless communications device transmits an explicit indication in a downlink message to a second wireless communications device, e.g., a UE], the DCI including a hybrid automatic repeat request acknowledgement (HARQ-ACK) feedback timing indicator field having a field value indicating no timing or range of delay of a HARQ-ACK feedback of the downlink transmission is provided[par 0122, 0232, step 1106, if the HARQ Off Indicator is set, then operation proceeds from step 1106 to step 1108. In step 1108 the UE ignores the HARQ process number field and Physical Downlink Shared Channel (PDSCH)-to-HARQ feedback timing indicator field in the received downlink control information message communicating the received HARQ Off Indicator value. The first communications device to communicate an explicit indication to the second wireless communications device to sjip HARQ feedback for data corresponding to the first traffic flow using at least one of a SPS HARQ Off Indicator or a HARQ Off Indicator, e.g., e.g., in response to a determination that the first traffic flow is to be sent using an semi-persistent scheduling SPS mode of communications],
 	Vaidya fail to show transmitting an indication of a timing and resource of a HARQ-ACK transmission opportunity (TxOP) after the transmitting the DCI associated with the downlink transmission: and receiving from the UE the HARQ feedback of the downlink transmission over the HARQ-ACK TxOP.
 	In an analogous art Xu show transmitting an indication of a timing and resource of a HARQ-ACK transmission opportunity (TxOP) after the transmitting the DCI associated with the downlink transmission: and receiving from the UE the HARQ par 0479, 0480,The concept of MCOT (also known as transmission opportunity period (TXOP) in IEEE) is further extended in 3GPP eLAA and IEEE 802.11 HCCA to enable bi-directional transmission between an eNB (AP) and a wireless device (STA) without performing an LBT CAT4 in MCOT. The multiple DL/UL switching points within the MCOT may allow for fast and simplified procedures of scheduling and feedback in unlicensed spectrum, including fast link adaptation and reduced number of HARQ processes. The multiple DL/UL switching points within the MCOT of NR-U may also allow for more efficient resource utilization in unlicensed spectrum].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Vaidya and Xu because this will provide contention window adjustment for unlicensed carriers and channel access with multiple numerologies.


Claim 10. Vaidya and Xu defines the method of claim 8, further comprising: transmitting a configuration specifying that the field value indicates that the HARQ-ACK feedback of the downlink transmission is postponed [Vaidya par 0022, In some embodiments, the predetermined field is a PDSCH-to -HARQ feedback timing indicator field. HARQ suppression is applied for the first packet flow at a radio link layer and/or MAC layer, e.g., by the second communications device in response to the predetermined value indicating HARQ suppression being recovered from the predetermined field]


Claim 11. Vaidya and Xu creates the method of claim 8, further comprising: transmitting a configuration that associates the field value with a value indicating that the HARQ-ACK feedback of the downlink transmission is postponed [Vaidya, par 0022, A first communications device including a transmitter, e.g. a base station, identifies a packet flow for which end to end packet retransmission is supported. The first wireless communications device transmits an explicit indication in a downlink message to a second wireless communications device, e.g., a UE, to skip Hybrid Automatic Repeat Request (HARQ) feedback for data, corresponding to the first packet flow, said data being directed to the second wireless communications device. In some embodiments, the predetermined field is a PDSCH-to -HARQ feedback timing indicator field. HARQ suppression is applied for the first packet flow at a radio link layer and/or MAC layer, e.g., by the second communications device in response to the predetermined value indicating HARQ suppression being recovered from the predetermined field].


Claim 12. Vaidya and Xu illustrate the method of claim 8, wherein the field value is predefined to indicate that the HARQ-ACK feedback of the downlink transmission is postponed [Vaidya, par 0022, In some embodiments, said explicit indication to skip Hybrid Automatic Repeat Request ( HARQ) feedback for data is a predetermined value in a predetermined field of a downlink control information (DCI) scheduling message. In some embodiments, the predetermined field is a PDSCH-to -HARQ feedback timing indicator field. HARQ suppression is applied for the first packet flow at a radio link layer and/or MAC layer, e.g., by the second communications device in response to the predetermined value indicating HARQ suppression being recovered from the predetermined field].


Claim 14. Vaidya demonstrate a user equipment (UE), comprising circuitry configured to: receive a downlink control information (DCI) associated with a downlink transmission from a base station (BS) in a wireless communication system [par 0022, A first communications device including a transmitter, e.g. a base station, identifies a packet flow for which end to end packet retransmission is supported. The first wireless communications device transmits an explicit indication in a downlink message to a second wireless communications device, e.g., a UE], the DCI including a hybrid automatic repeat request acknowledgement (HARQ-ACK) feedback timing indicator field having a field value indicating that no timing or range of delay of the HARQ-ACK feedback of the downlink transmission is provided[par 0122, 0232, step 1106, if the HARQ Off Indicator is set, then operation proceeds from step 1106 to step 1108. In step 1108 the UE ignores the HARQ process number field and Physical Downlink Shared Channel (PDSCH)-to-HARQ feedback timing indicator field in the received downlink control information message communicating the received HARQ Off Indicator value. The first communications device to communicate an explicit indication to the second wireless communications device to sjip HARQ feedback for data corresponding to the first traffic flow using at least one of a SPS HARQ Off Indicator or a HARQ Off Indicator, e.g., e.g., in response to a determination that the first traffic flow is to be sent using an semi-persistent scheduling SPS mode of communications]; and when an indication of a timing and resource for the HARQ-ACK feedback of the downlink transmission is received after the receiving of the DCI associated with the downlink transmission [par 0197, the first wireless communications device transmits a downlink control information (DCI) scheduling message to a second wireless communications device. In various embodiments, the second wireless communications device is an endpoint of said first traffic flow. Step 1806 includes step 1808 in which the first wireless communications device transmits an explicit indication in a downlink message to said second wireless communications device to skip hybrid automatic repeat request ( HARQ) feedback for data]
 	Vaidya fail to show transmit to the BS the HARQ-ACK feedback of the downlink transmission over a HARQ-ACK transmission opportunity (TxOP) with the timing and resource for the HARQ-ACK feedback of the downlink transmission
 	In an analogous art Xu show transmit to the BS the HARQ-ACK feedback of the downlink transmission over a HARQ-ACK transmission opportunity (TxOP) with the timing and resource for the HARQ-ACK feedback of the downlink transmission[par 0479, 0480,The concept of MCOT (also known as transmission opportunity period (TXOP) in IEEE) is further extended in 3GPP eLAA and IEEE 802.11 HCCA to enable bi-directional transmission between an eNB (AP) and a wireless device (STA) without performing an LBT CAT4 in MCOT. The multiple DL/UL switching points within the MCOT may allow for fast and simplified procedures of scheduling and feedback in unlicensed spectrum, including fast link adaptation and reduced number of HARQ processes. The multiple DL/UL switching points within the MCOT of NR-U may also allow for more efficient resource utilization in unlicensed spectrum].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Vaidya and Xu because this will provide contention window adjustment for unlicensed carriers and channel access with multiple numerologies.

Claim 16. Vaidya and Xu describe the UE of claim 14, wherein the circuitry is further configured to receive a configuration specifying that the field value indicates that the HARQ-ACK feedback of the downlink transmission is postponed [Vaidya par 0022, In some embodiments, the predetermined field is a PDSCH-to -HARQ feedback timing indicator field. HARQ suppression is applied for the first packet flow at a radio link layer and/or MAC layer, e.g., by the second communications device in response to the predetermined value indicating HARQ suppression being recovered from the predetermined field]


Claim 17. Vaidya and Xu display the UE of claim 14, wherein the circuitry is further configured to receive a configuration that associates the field value with a value indicating that the HARQ-ACK feedback of the downlink transmission is postponed [Vaidya, par 0022, A first communications device including a transmitter, e.g. a base station, identifies a packet flow for which end to end packet retransmission is supported. The first wireless communications device transmits an explicit indication in a downlink message to a second wireless communications device, e.g., a UE, to skip Hybrid Automatic Repeat Request (HARQ) feedback for data, corresponding to the first packet flow, said data being directed to the second wireless communications device. In some embodiments, the predetermined field is a PDSCH-to -HARQ feedback timing indicator field. HARQ suppression is applied for the first packet flow at a radio link layer and/or MAC layer, e.g., by the second communications device in response to the predetermined value indicating HARQ suppression being recovered from the predetermined field].


Claim 18. Vaidya and Xu disclose the UE of claim 14, wherein the field value is predefined to indicate that the HARQ-ACK feedback of the downlink transmission is postponed [Vaidya, par 0022, In some embodiments, said explicit indication to skip Hybrid Automatic Repeat Request ( HARQ) feedback for data is a predetermined value in a predetermined field of a downlink control information (DCI) scheduling message. In some embodiments, the predetermined field is a PDSCH-to -HARQ feedback timing indicator field. HARQ suppression is applied for the first packet flow at a radio link layer and/or MAC layer, e.g., by the second communications device in response to the predetermined value indicating HARQ suppression being recovered from the predetermined field].

Claim 19. Vaidya and Xu creates the UE of claim 14, wherein the circuitry is further configured to generate HARQ-ACK information for the HARQ-ACK feedback of the Vaidya, par 0054, HARQ processes are dedicated HARQ processes with a corresponding ID intended for a flow for which suppression of ACK/NACK is required or desired and ACK/NACK feedback in response to data is not communicated or used, while other HARQ processes are normal HARQ processes in which ACK/NACK feedback in response to data is supported, in accordance with an exemplary embodiment].



4.  	Claims 7, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Xu et al. (U.S. Pub No. 2020/0100286 A1) in view of Xu et al. (U.S. Pub No. 2020/0100286 A1) in further view of in view of Jiang et al. (U.S. Pub No. 2013/0301582 Al).

7. Vaidya and Xu conveys the method of claim 6, Vaidya and Xu fail to show further comprising: storing the HARQ-ACK information until the timing and resource for the HARQ-ACK feedback of the downlink transmission is received later.
 	In an analogous art Jiang show further comprising: storing the HARQ-ACK information until the timing and resource for the HARQ-ACK feedback of the downlink transmission is received later [par 0105, Then, the UE determines whether it is necessary to perform SPS resource activation/modification, or to perform SPS resource release according to the Resource block assignment field and the Modulation and coding scheme field. A specific determining method is that it is SPS resource release if the Resource block assignment field and the Modulation and coding scheme field both are set to 1; otherwise, it is SPS resource activation/modification. If it is SPS resource activation/modification, corresponding uplink or downlink SPS resource, an effective moment and related HARQ information are stored as configured uplink grant or downlink allocation; and initializing (SPS resource activation) or reinitializing (SPS resource modification) the configured uplink grant or downlink allocation is started in a TTI indicated by the effective moment].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Vaidya, Xu, and Jiang because this would provide a method for semi-persistent scheduling, user equipment and network device, to save PDCCH resource and improve system capacity.


Claim 20. Vaidya and Xu creates the UE of claim 19, Vaidya and Xu fail to show further comprising: store the HARQ-ACK information until the timing and resource for the HARQ-ACK feedback of the downlink transmission is received later.
 	In an analogous art Jiang show further comprising: store the HARQ-ACK information until the timing and resource for the HARQ-ACK feedback of the downlink transmission is received later [par 0105, Then, the UE determines whether it is necessary to perform SPS resource activation/modification, or to perform SPS resource release according to the Resource block assignment field and the Modulation and coding scheme field. A specific determining method is that it is SPS resource release if the Resource block assignment field and the Modulation and coding scheme field both are set to 1; otherwise, it is SPS resource activation/modification. If it is SPS resource activation/modification, corresponding uplink or downlink SPS resource, an effective moment and related HARQ information are stored as configured uplink grant or downlink allocation; and initializing (SPS resource activation) or reinitializing (SPS resource modification) the configured uplink grant or downlink allocation is started in a TTI indicated by the effective moment].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Vaidya, Xu, and Jiang because this would provide a method for semi-persistent scheduling, user equipment and network device, to save PDCCH resource and improve system capacity.

Response to Arguments
Specifically, Applicant respectfully submits that Yin, Xu, and Jiang, either alone or in combination, fails to disclose or render obvious a method where a DCI including a HARQ-ACK feedback timing indicator field having a field value indicating that no timing or range of delay of the HARQ-ACK feedback of the downlink transmission is provided, and an indication of a timing and resource for the HARQ-ACK feedback of the downlink transmission is transmitted after the receiving of the DCI associated with the downlink transmission, as recited in independent claim 1 and similarly recited in independent claims 8 and 14.
In view' of the forgoing. Applicant respectfully submits that Xu, Yin, or Jiang, alone or in combination, does not disclose or render obvious a method where a DCI including a HARQ-ACK feedback timing indicator field having a field value 

The applicant arguments are moot in view of newly rejected claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435.  The examiner can normally be reached on 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2468